Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending.
Claims 1-19 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-10 are directed toward a system (i.e. machine) and claims 11-19 are directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 4, and 11 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A system for monitoring and adjusting the psychiatric care of a human patient, comprising: a server, long-term memory storage, and a mobile computing device, wherein the server and the mobile computing device comprise instructions that, when executed by a processor of the server, establish a feedback loop by causing: the mobile computing device to transmit data from one or more sensors of the mobile computing device representing the human patient's actions while in possession of the mobile computing device; the server to receive the transmitted data; the server to retrieve from the long-term memory storage both baseline data related to the human patient and collective data related to a number of other human patients; the server to determine that the transmitted data either differs from the baseline data in a statistically significant manner or matches elements of the collective data in a manner that suggests a heightened risk of harm to the human patient; the server to transmit, to the mobile computing device, instructions causing a change in functionality of the mobile computing device; and the mobile computing device to implement the change in functionality upon receipt of the instructions”.
The limitations of transmit, receive, retrieve, determine, and implement, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 4 recites: “A system for monitoring and adjusting the psychiatric care of a human patient, comprising: a server and long-term memory storage, wherein the server comprises instructions that, when executed by a processor of the server, establish a feedback loop by causing: the server to receive data transmitted from one or more sensors of a mobile computing device representing the human patient's actions while in possession of the mobile computing device; the server to retrieve from the long-term memory storage both baseline data related to the human patient and collective data related to a number of other human patients; the server to determine that the transmitted data either differs from the baseline data in a statistically significant manner or matches elements of the collective data in a manner that suggests a heightened risk of harm to the human patient; the server to transmit, to the mobile computing device, instructions causing a change in functionality of the mobile computing device”.
The limitations of transmit, receive, retrieve, and determine, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Additionally, claim 11 recites “A computer-implemented method for monitoring and adjusting the psychiatric care of a human patient, comprising: establishing a feedback loop that comprises: receiving data transmitted from one or more sensors of a mobile computing device representing the human patient's actions while in possession of the mobile computing device; retrieving from long-term memory storage both baseline data related to the human patient and collective data related to a number of other human patients; determining that the transmitted data either differs from the baseline data in a statistically significant manner or matches elements of the collective data in a manner that suggests a heightened risk of harm to the human patient; and transmitting, to the mobile computing device, instructions causing a change in functionality of the mobile computing device”.
The limitations of transmit, receive, retrieve, and determine, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-3, 5-10, and 12-19 include other limitations as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 4, and 11. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-19 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “system”, “server”, “long-term memory storage”, “mobile computing device”, “processor”, “, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0006]-[0007], and [0016]-[0020], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “the server to”, “the mobile computing device to”, and “a server, long-term memory storage, and a mobile computing device, wherein the server and the mobile computing device comprise instructions that, when executed by a processor of the server, establish a feedback loop by causing”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h) and MPEP 2106.05(g).
Additionally, dependent claims 2-3, 5-10, and 12-19 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 4, and 11, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-3, 5-10, and 12-19 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 4, and 11, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US-20140104059-A1).
Regarding claim 1 Tran teaches a system for monitoring and adjusting the psychiatric care of a human patient, comprising: a server, long-term memory storage, and a mobile computing device, wherein the server and the mobile computing device comprise instructions that, when executed by a processor of the server (Tran [0107]), establish a feedback loop by causing: the mobile computing device to transmit data from one or more sensors of the mobile computing device representing the human patient's actions while in possession of the mobile computing device (Tran, [0005] and [0006]); the server to receive the transmitted data (Tran, [0043]); the server to retrieve from the long-term memory storage both baseline data related to the human patient and collective data related to a number of other human patients (Tran, [0080], [0107], [0128], [0158], [0263]); the server to determine that the transmitted data either differs from the baseline data in a statistically significant manner or matches elements of the collective data in a manner that suggests a heightened risk of harm to the human patient (Tran, [0134]); the server to transmit, to the mobile computing device, instructions causing a change in functionality of the mobile computing device (Tran, [0022] and [0261]); and the mobile computing device to implement the change in functionality upon receipt of the instructions (Tran, [0022], [0092], and [0261]).
Regarding claims 2, 5, and 12 Tran teaches the one or more sensors comprise a GPS sensor, wherein a difference of the transmitted data from the baseline data is the human patient's location in a new city, and wherein the change in functionality causes the mobile computing device to display directions to the human user to a location in the new city (Tran, [0009]-[0011]).
Regarding claim 3, 8, and 15 Tran teaches the one or more sensors comprise an accelerometer, wherein a determination is made that the transmitted data indicates the human patient is awake at a time that the human patient has been advised to sleep, and wherein the change in functionality dims the screen of the mobile computing device or causes it to be unable to display entertainment to the human patient (Tran, [0010], [0012], and [0018]).
Regarding claim 4 Tran teaches a system for monitoring and adjusting the psychiatric care of a human patient, comprising: a server and long-term memory storage, wherein the server comprises instructions that, when executed by a processor of the server(Tran [0107]), establish a feedback loop by causing: the server to receive data transmitted from one or more sensors of a mobile computing device representing the human patient's actions while in possession of the mobile computing device (Tran, [0005] and [0006]); the server to retrieve from the long-term memory storage both baseline data related to the human patient and collective data related to a number of other human patients (Tran, [0080], [0107], [0128], [0158], [0263]); the server to determine that the transmitted data either differs from the baseline data in a statistically significant manner or matches elements of the collective data in a manner that suggests a heightened risk of harm to the human patient (Tran, [0134]); the server to transmit, to the mobile computing device, instructions causing a change in functionality of the mobile computing device (Tran, [0022] and [0261]).
Regarding claims 7 and 14 Tran teaches the location in the new city is a medical clinic, and wherein the server receives from the computing device associated with the clinic a verification that the human patient has obtained a service at the clinic (Tran, [0263]).
Regarding claims 9 and 16 Tran teaches the one or more sensors comprise a microphone, wherein a determination is made that the transmitted data indicates vocal qualities of statement made by the human patient, and wherein the change in functionality causes display of a message or video to the human patient (Tran, [0073], [0077], and [0143]).
Regarding claim 10 Tran teaches the one or more sensors comprise a camera, wherein a determination is made that the transmitted data indicates that a prescription medication has been obtained by the human patient, and wherein the change in functionality causes display of a message or video to the human patient (Tran, [0110] and [0308]).
Regarding claim 11 Tran teaches a computer-implemented method for monitoring and adjusting the psychiatric care of a human patient, comprising: establishing a feedback loop that comprises: receiving data transmitted from one or more sensors of a mobile computing device representing the human patient's actions while in possession of the mobile computing device (Tran, [0005] and [0006]); retrieving from long-term memory storage both baseline data related to the human patient and collective data related to a number of other human patients (Tran, [0080], [0107], [0128], [0158], [0263]); determining that the transmitted data either differs from the baseline data in a statistically significant manner or matches elements of the collective data in a manner that suggests a heightened risk of harm to the human patient (Tran, [0134]); and transmitting, to the mobile computing device, instructions causing a change in functionality of the mobile computing device (Tran, [0022] and [0261]).
Regarding claim 17 Tran teaches the determination that suggests a heightened risk of harm to the human patient is based at least in part on a random forest classification algorithm (Tran, [0272] and [0274]).
Regarding claim 18 Tran teaches the determination that suggests a heightened risk of harm to the human patient is additionally based at least in part on subjective data received from one of more human users in communication with the human patient (Tran, [0077] and [0219]).  
Regarding claim 19 Tran teaches the subjective data received from one of more human users is provided via a graphical user interface (Tran, [0129] and [0269]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Tran et al. (US-20200251213-A1), hereinafter Tran 2.
Regarding claim(s) 6 and 13 Tran teaches the system of claim 5. Tran does not teach the location in the new city is the site of a support meeting, and wherein the server receives from the mobile computing device a verification that the human patient has attended a support meeting at the location. However, Tran 2 teaches the location in the new city is the site of a support meeting, and wherein the server receives from the mobile computing device a verification that the human patient has attended a support meeting at the location (Tran 2, [0516]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tran to incorporate the teachings of Tran 2 and account for the system of claim 5 wherein the location in the new city is the site of a support meeting, and wherein the server receives from the mobile computing device a verification that the human patient has attended a support meeting at the location. Doing so would make medical trials more efficient. This will lower the costs that come about due to adverse drug side effects and prescription of drugs that have been proven ineffective in certain genotypes. Drug companies can develop and license a drug specifically intended for those who are the small population genetically at risk for adverse side effects (Tran 2, [0005]).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686